DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 18, 20-22, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over XIANG et al PG PUB 2019/0349054 in view of PRIYANTO et al PG PUB 2019/0253116.
Re Claims 1, 21, and 27, XIANG et al teaches a BS (a processing circuitry) determines idle resource elements on a CSI-RS in a mapping structure to perform transmitting of data to the terminal [0058, 0091] wherein the idle resource elements are not occupied by CSI-RS in OFDM symbols whereby the BS uses the idle resource elements to transmit (P2 procedure) the data to the terminal (user equipment) wherein the BS configures to use the idle resource elements for reception process (P3 procedure) for data or control.  XIANG et al fails to explicitly teach P2 procedure includes performing only transmission beam sweeping.  However, PRIYANTO et al teaches performing beam sweeping to identify which of the different beamforming configuration is the strongest [0004].  By combining the teachings, only transmission/reception beam sweeping can be performed in P2/P3 procedures.  One skilled in the art would have been motivated to perform beam sweeping operation to identify the strongest beam to establish a communication link for reliability.  Therefore it would have been obvious to one skilled in the art to have combined the teachings.
	Re Claims 7, 8, XIANG et al teaches in figure 10, data signal is mapped into an OFDM symbol in which the CSI-RS is idle wherein figure 11 teaches subcarrier associated with idle resources [0095].
	Re Claim 9, the BS transmits the CSI-RS in one OFDM symbol whereby in view of CHA et al performs beam sweeping (the P2 procedure) corresponding to one to be swept transmission beam according to the CSI-RS mapping. 
	Re Claims 18, 22, the CSI-RS mapping, the resource elements occupied by CSI-RS correspond to same antenna ports (See figure 11:, Beam 0, 1).
	Re Claims 20, 25, BS includes transceiver (a communication unit) to communicate with UE (external apparatus).
Allowable Subject Matter
Claims 2, 3, 6, and 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re Claim 2, prior art fails to teach determine, according to the number of UE triggering the BS to perform P2 and/or P3 procedure as claimed.
Response to Arguments
Applicant’s arguments with respect to claims 1, 7-9, 18, 20-22, 25 and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571272.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHI HO A LEE/Primary Examiner, Art Unit 2472